Name: 91/591/EEC: Commission Decision of 5 November 1991 amending Commission Decision 90/613/EEC approving derogations provided for by Italy from certain provisions of Council Directive 77/93/EEC in respect of seed potatoes originating in Poland (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  means of agricultural production;  plant product
 Date Published: 1991-11-16

 Avis juridique important|31991D059191/591/EEC: Commission Decision of 5 November 1991 amending Commission Decision 90/613/EEC approving derogations provided for by Italy from certain provisions of Council Directive 77/93/EEC in respect of seed potatoes originating in Poland (Only the Italian text is authentic) Official Journal L 316 , 16/11/1991 P. 0043 - 0044COMMISSION DECISION of 5 November 1991 amending Commission Decision 90/613/EEC approving derogations provided for by Italy from certain provisions of Council Directive 77/93/EEC in respect of seed potatoes originating in Poland (Only the Italian text is authentic) (91/591/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 77/93/EEC of 21 December 1976 on protective measures against the introduction into the Member States of organisms harmful to plants or plant products (1), as last amended by Directive 91/27/EEC (2), and in particular Article 14 (2) thereof and Annex IV, part A (24), thereto, Whereas, pursuant to Directive 77/93/EEC, potato tubers originating in third countries, where potato spindle tuber viroid has occurred may not, in principle, be brought into the Community unless their faculty of germination has been suppressed, in view of the risk of the introduction of potato spindle tuber viroid, and unless - if they originate in a country where Corynebacterium sepedonicum is known to occur - provisions recognized as equivalent to the Community provisions on combating this harmful organism have been complied with in the country of origin; Whereas, nevertheless, Article 14 (1) (c) (iii) of the abovementioned Directive permits Member States to provide for derogations with regard to the rule relating to the suppression of the faculty of germination, provided that there is no risk of harmful organisms spreading; whereas these derogations are subject to approval, under certain conditions, in accordance with Article 14 (2) and must also comply with the conditions laid down in Annex IV, part A (24); Whereas in Italy the growing of potatoes of the Sieglinde variety has been an established practice; whereas part of the supply of seed potatoes of this variety has been ensured by imports from Poland; Whereas derogations provided for by Italy have already been approved for the last four seed-potato marketing seasons, by Commission Decisions 88/177/EEC (3), 88/632/EEC (4) 89/606/EEC (5) and 90/613/EEC (6) based on the concept of 'closed zones; subject to certain technical conditions to prevent the risk of harmful organisms spreading; Whereas Italy has stated that it intends to provide for derogations for the current seed-potato marketing season; Whereas it is known that Poland is still not free from potato spindle tuber viroid or from Corynebacterium sepedonicum; Whereas Poland has developed a programme to eradicate these harmful organisms on a regional basis; whereas there are good reasons to believe that the programme to eradicate these harmful organisms has become fully effective, at least in certain 'closed zones' (strefy zamkniete) of the voiedvodship of Lomza; Whereas there have been no findings of the diseases on samples drawn from seed potatoes imported pursuant to Decision 90/613/EEC; whereas Poland informed the Commission that the seed potatoes of the variety Sieglinde grown in 1991 in the aforementioned 'closed zones' originate from a Member State where Corynebacterium sepedonicum is not known to occur, and have been officially certified under Council Directive 66/403/EEC (7), as last amended by Directive 91/217/EEC (8); whereas, however, it has not been established, on the basis of available information collected during a mission carried out in Poland in 1990, that there are elements which would militate against the proper functioning of the aforementioned concept of 'closed zones' and therefore against the recognition of the provisions implemented as equivalent to the Community provisions on combating Corynebacterium sepedonicum; Whereas it can therefore be established that there is no risk of the harmful organisms in question spreading, provided that the seed potatoes originate in such zones and that certain special technical conditions are complied with; Whereas the Commission will ensure that Poland makes all technical information available which is necessary to monitor the protective measures required under the aforementioned conditions, and to assess the development of the Polish eradication programme; Whereas therefore derogations provided for by Italy, should now be approved for the current potato marketing season, provided that they include the aforementioned conditions and without prejudice to Directive 66/403/EEC and to Council Directive 70/457/EEC (9), as last amended by Directive 90/654/EEC (10); Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS DECISION: Article 1 Decision 90/613/EEC is hereby amended as follows: 1. in Article 2, '1 June 1991' is replaced by '1 June 1992'; 2. in Article 3, '15 October 1990 until 31 March 1991', is replaced by '15 October 1991 until 31 March 1992'; 3. in Article 3, '31 March 1991' is replaced by '31 March 1992'; 4. in the Annex under (b), 'The seed potatoes shall have been produced exclusively from seed potatoes of the "Elite" category, supplied by the official Plant Improvement Station of Lubleno in the voievoidship of Gdansk.' is replaced by 'The seed potatoes shall have been produced exclusively from seed potatoes of the "Elite" category, imported from a Member State where Corynebacterium sepedonicum is not known to occur.'; 5. in the Annex, under (g), '15 April 1991' is replaced by '15 April 1992'. Article 2 This Decision is addressed to the Italian Republic. Done at Brussels, 5 November 1991. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 26, 31. 1. 1977, p. 20. (2) OJ No L 16, 22. 1. 1991, p. 29. (3) OJ No L 80, 25. 3. 1988, p. 52. (4) OJ No L 350, 20. 12. 1988, p. 59. (5) OJ No L 348, 29. 11. 1989, p. 31. (6) OJ No L 328, 28. 11. 1990, p. 20. (7) OJ No 125, 11. 7. 1966, p. 2320/66. (8) OJ No L 60, 7. 3. 1991, p. 18. (9) OJ No L 225, 12. 10. 1970, p. 1. (10) OJ No L 353, 17. 12. 1990, p. 48.